USDC IN/ND case 3:18-cv-00491-PPS-JEM document 110 filed 09/29/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA



IRISH 4 REPRODUCTIVE HEALTH, et al.,

                                     Plaintiffs,
                                                                  Case No. 3:18-cv-491-PPS-MGG
                              v.
UNITED STATES DEPARTMENT OF HEALTH
                                                                  Judge Philip P. Simon
AND HUMAN SERVICES, et al.,

                                     Defendants.


                        MOTION TO SET A RULE 16 CONFERENCE

       Pursuant to Federal Rule of Civil Procedure 16 and Rule 16-1 of the Local Rules of the

Northern District of Indiana, Irish 4 Reproductive Health, Natasha Reifenberg, and Jane Does 1-

3 (together, “Plaintiffs”) respectfully request that the Court issue a notice setting a new date for a

pre-trial conference (a “Rule 16 Conference”). Plaintiffs have conferred with Defendants, who

informed Plaintiffs that they oppose this Motion.

       The Rule 16 Conference scheduled for April 2020 was vacated in light of Defendants’

request to stay this case following a grant of certiorari by the Supreme Court in Little Sisters of

the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct. 918 (2020). Dkt. No. 92.

Following the Supreme Court’s decision in that case, issued on July 8, 2020, the parties to this

action filed a joint status report (Dkt No. 94) (the “Joint Status Report”). In the Joint Status

Report, the Federal Defendants took the position that setting a deadline for answering Plaintiffs’

complaint or discovery “would be premature and inefficient prior to the resolution of any dispute

between Defendants and Plaintiffs concerning which, if any, of Plaintiffs’ claims survive the

Supreme Court’s decision in Little Sisters.” Joint Status Report at 3. Notre Dame agreed and
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 110 filed 09/29/20 page 2 of 4


joined the Federal Defendants’ position in full, writing that the Court should “decide, with the

benefit of briefing, which claims and issues remain in the case before requiring Defendants to

answer and proceed to discovery, thus conserving both the parties’ and the Court’s resources.”

Joint Status Report at 4 (see also id. at 4: “Defendants should not be required to answer, or to

proceed with discovery, until it becomes clear which claims and issues remain after Little

Sisters.”).

        Following a telephonic hearing on August 6, 2020, this Court set a briefing schedule for

motion to dismiss. Dkt No. 97. Plaintiffs’ understanding from the telephonic hearing was that a

schedule for discovery would not be set until after the Court issued a decision on the motions to

dismiss. See Dkt. No. 99 at 19 (expressing the Court’s intention to decide on motions to dismiss

quickly and awareness “of the need to get this moving one way or the other, either moving

toward discovery or up to the Circuit.”).

        The Federal Defendants have now changed course, informing Plaintiffs and the Court in a

footnote to their motion to dismiss briefing that they “plan to produce the administrative record

and move for summary judgment on [Count III of the Second Amended Complaint] within the

next three weeks.” Dkt. No. 109-1 at n.3. Should the Federal Defendants do so, Plaintiffs will

be reviewing the administrative record, opposing two motions to dismiss, and responding to a

motion for summary judgment simultaneously.

        Plaintiffs agree that discovery and the production of the administrative record will assist

in the resolution of this case, a position they have maintained since the Supreme Court issued the

Little Sisters decision. See Joint Status Report at 2. Plaintiffs intend to seek discovery, and

believe setting deadlines for both discovery and the filing of motions for summary judgment will

conserve the resources of parties and the Court and promote efficiency. Pursuant to Rule 16,
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 110 filed 09/29/20 page 3 of 4


matters to be considered at a pretrial conference expressly include “determining the

appropriateness and timing of summary adjudication under Rule 56,” Fed. R. Civ. P. 16(c)(1)(E),

“controlling and scheduling discovery,” Fed. R. Civ. P. 16(c)(2)(F), and “disposing of pending

motions,” Fed. R. Civ. P. 16(c)(2)(K).

         For these reasons, Plaintiffs respectfully request that the Court set a Rule 16 Conference.1




Dated: September 29, 2020                               Respectfully submitted,




                                                      /s/ Anne S. Aufhauser

                                                      Janice Mac Avoy (admitted pro hac vice)
                                                      Anne S. Aufhauser (admitted pro hac vice)
                                                      R. David Gallo (admitted pro hac vice)
                                                      FRIED, FRANK, HARRIS, SHRIVER
                                                        & JACOBSON LLP
                                                      One New York Plaza
                                                      New York, NY 10004
                                                      Telephone: (212) 859-8000
                                                      janice.macavoy@friedfrank.com
                                                      anne.aufhauser@friedfrank.com
                                                      david.gallo@friedfrank.com

                                                      Jeffrey A. Macey
                                                      Macey Swanson LLP
                                                      445 N. Pennsylvania Street, Suite 401
                                                      Indianapolis, IN 46204
                                                      Telephone: (317) 637-2345
                                                      jmacey@MaceyLaw.com

                                                      Counsel for all Plaintiffs

1
        Plaintiffs reserve their right to move under Rule 56(d) for the Court to defer or deny the Federal
Defendants’ motion for summary judgment. Fed R. Civ. P. 56(d); see also Smith v. OSF Healthcare Sys., 933 F.3d
859, 865 (7th Cir. 2019) (“Parties and district courts ordinarily set schedules not only for trial dates but also for
discovery and motion practice that allow time for summary judgment motions and the discovery needed to file or
oppose them.”).
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 110 filed 09/29/20 page 4 of 4



                                   Richard B. Katskee (admitted pro hac vice)
                                   Americans United for Separation of
                                    Church and State
                                   1310 L Street, NW, Suite 200
                                   Washington, DC 20005
                                   Telephone: (202) 466-3234
                                   katskee@au.org

                                   Fatima Goss Graves (admitted pro hac vice)
                                   Gretchen Borchelt (admitted pro hac vice)
                                   Sunu Chandy (admitted pro hac vice)
                                   Michelle Banker (admitted pro hac vice)
                                   Lauren Gorodetsky (admitted pro hac vice)
                                   National Women’s Law Center
                                   11 Dupont Circle, NW, Suite 800
                                   Washington, DC 20036
                                   Telephone: (202) 588-5180
                                   fgraves@nwlc.org
                                   gborchelt@nwlc.org
                                   schandy@nwlc.org
                                   mbanker@nwlc.org
                                   lgorodetsky@nwlc.org

                                   Counsel for Plaintiffs Irish 4 Reproductive Health
                                   and Jane Doe 1

                                   Emily Nestler (admitted pro hac vice)
                                   Jessica Sklarsky (admitted pro hac vice)
                                   Caroline Sacerdote (admitted pro hac vice)
                                   Center for Reproductive Rights
                                   199 Water Street, 22nd Floor
                                   New York, NY 10038
                                   Telephone: (917) 637-3600
                                   enestler@reprorights.org
                                   jsklarsky@reprorights.org
                                   csacerdote@reprorights.org

                                   Counsel for Plaintiffs Natasha Reifenberg, Jane
                                   Doe 2, and Jane Doe 3




22484867
